       Case 1:16-cr-00371-RA Document 715 Filed 01/07/19 Page 1 of 3



BSF                                                    MATTHEW L. SCHWARTZ
                                                       Tel.: (212) 303-3646
                                                       E-mail: mlschwartz@bsfllp.com

                                                      January 7, 2019                             _ ..    f:\ ~,v;:o-   t:"2   D
BY ELECTRONIC MAIL                                                            MEMO
                                                                              ---•·---
                                                                                       Eli~Ui\~i:
Hon. Ronnie Abrams                                                        /"L;.S~D~C-~s==oN::Y:=:======,
United States District Judge
United States District Court                                              r DOCUMENT
Southern District of New York
40 Foley Square
                                                                         I ELECTRONICALLY                      FILED
                                                                         · DOC#:
New York, New York 10007
                                                                                                       1/r:J::-/-r-(-q-~
                                                                              D\ Tf: F:::u--=,E-=-o:-_....
        Re:      United States v. Galanis, S3 16 Cr. 371 (RA)           .. . ·---·-···---...!__ ------ "'· ..
Dear Judge Abrams:

        I represent Devon Archer. I write to respectfully request the Court's permission for Mr.
Archer to travel on business from January 9-14, 2019, to England and France. The purpose of
the proposed trip is to attend meetings with certain European and Asian partners of the business
that Mr. Archer works for; as the Court may recall, Mr. Archer has led the business's foreign
expansion efforts, especially in Southeast Asia. As before, the Court's Pretrial Services Office
consents to this request, but the Government objects. A copy of Mr. Archer's proposed flight
and lodging information is attached as Exhibit A, which we respectfully request to be filed under
seal

        As the Court is aware, Mr. Archer has travelled internationally with the Court's
permission on twenty prior occasions, to Jamaica, Italy, England, Spain, Latvia, Lithuania,
Russia, Kazakhstan, the United Arab Emirates, Vietnam, China, Hong Kong, Malaysia,
Singapore, Mexico, the Philippines, and Ukraine. On each and every trip, Mr. Archer has
returned on time, and without incident, demonstrating that he is no risk of flight. In particular:

       •      On June 13, 2016, Your Honor permitted Mr. Archer to travel on business to Italy.

       •      On July 26, 2016, Your Honor permitted Mr. Archer and his wife, Dr. Archer, to
              travel on business to Latvia.

       •      On September 9, 2016, Your Honor permitted Mr. Archer to travel on business to
              China.

       •      On October 17, 2016, Your Honor permitted Mr. Archer to travel on business to
              England and Lithuania. On October 21, 2016, Your Honor further granted
              permission for Mr. Archer to modify his itinerary to include business travel to
              Russia.

       •      On November 28, 2016, Your Honor permitted Mr. Archer to travel on business to
              England and Spain.




                                                             I (f) 212 44R 2350   v1wvi csf! 1p
       Case 1:16-cr-00371-RA Document 715 Filed 01/07/19 Page 2 of 3


BSF
 .__                                                                                     Page2


       •   On January 4, 2017, Your Honor pennitted Mr. Archer to travel on business to
           Vietnam and China. On January 17, 2017, Your Honor further granted permission
           for Mr. Archer to modify his itinerary to include travel to the United Kingdom.

       •   On February 16, 2017, Your Honor pennitted Mr. Archer to travel on business to
           Singapore, Malaysia, and the Philippines. Although Mr. Archer's wife did not travel
           with him, she was permitted to retain her passport because she had a separate
           international trip planned for the same time.

       •   On March 6, 2017, Your Honor pennitted Mr. Archer to travel on business to
           Russian and London. Mr. Archer's wife and his oldest child were permitted to join
           him in London for that leg of his trip.

       •   On March 23, 2017, Your Honor pennitted Mr. Archer to travel on business to the
           Philippines. On that occasion Mr. Archer's family did not surrender their passports
           because, although they did not travel with him, Mr. Archer's wife and children were
           out of the country on vacation at the same time.

       •   On May 9, 2017, Your Honor permitted Mr. Archer to travel on business to London.

       •   On June 6, 2017, Your Honor permitted Mr. Archer to travel on business to London.

       •   On June 13, 2017, Your Honor permitted Mr. Archer to travel on business to the
           Philippines and China.

       •   On July 26, 2017 Your Honor permitted Mr. Archer to travel on business to Italy,
           with one of his children.

       •   On September 20, 2017, Your Honor permitted Mr. Archer to travel on business to
           China, Vietnam, the Philippines, and Kazakhstan.

       •   On January 23, 2018, Your Honor permitted Mr. Archer to travel on business to
           China, Hong Kong, and the United Arab Emirates.

       •   On February 16, 2018, Your Honor pennitted Mr. Archer to travel on business to
           Mexico.

       •   On March 28, 2018, Your Honor permitted Mr. Archer to travel on business to
           China.

       •   On August 7, 2018, following the jury's verdict in this case, Your Honor permitted
           Mr. Archer to travel on business to Ukraine.

       •   On September 14, 2018, Your Honor permitted Mr. Archer to travel on business to
           London.
             Case 1:16-cr-00371-RA Document 715 Filed 01/07/19 Page 3 of 3


BSF
 .....                                                                                             Page3


             •    On December 26, 2018, Your Honor permitted Mr. Archer, his wife, and their three
                  small children to travel to Jamaica on vacation.

   [See ECF Nos. 41, 62, 78, 83, 84, 98, 111, 122, 148, 162, 166, 179, 182, 185, 189, 236, 305, 316,
   363,560,620, 711.]

           If the Court permits him to travel, Mr. Archer will report daily to his Pretrial Services
   Officer while he is away, and of course the open-ended waiver of extradition that Mr. Archer
   previously signed is still effective. In addition, if the Court so orders, Mr. Archer's wife and
   children will surrender their passports to pretrial while Mr. Archer is out of the country.
   Accordingly, I respectfully request permission for Mr. Archer to take the trip described in the
   attached exhibit.

             Thank you for your consideration of this request.

                                                           Respectfu 11 y,

                                                             Isl Matthew L. Schwartz
                                                           Matthew L. Schwartz



   cc:       BY ELECTRONIC MAIL

             AUSAs Rebecca Mermelstein, Brendan Quigley, and Negar Tekeei
             U.S. Pretrial Services Officer Andrew R. Kessler-Cleary




         Application Granted. Mr. Archer shall report daily to Pretrial Services during his trip, and the waiver of
         extradition previously signed by Mr. Archer remains in effect. Because it contains private travel
         information, the exhibit attached to Mr. Schwartz's letter shall be filed under seal.

         SO ORDERED.
